Citation Nr: 1643645	
Decision Date: 11/17/16    Archive Date: 12/01/16

DOCKET NO.  10-16 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial compensable rating for seasonal allergies. 

2.  Entitlement to an initial compensable rating for a kidney cyst. 

3.  Entitlement to service connection for hypertension. 

4.  Entitlement to service connection for right trigger finger. 

5.  Entitlement to service connection for left trigger finger.

6.  Entitlement to service connection for a right knee disorder, to include degenerative joint disease.

7.  Entitlement to service connection for a thoracic spine disorder, to include scoliosis.

8.  Entitlement to service connection for a skin disorder, to include dermatitis. 

9.  Entitlement to service connection for gastroesophageal reflux disease (GERD).

10.  Entitlement to service connection for gastritis/stomach ulcer.

11.  Entitlement to service connection for an enlarged prostate. 

12.  Entitlement to service connection for a sinus disorder other than seasonal allergies. 

13.  Entitlement to service connection for bilateral cerumen impaction.

14.  Entitlement to service connection for bilateral hearing loss.  

15.  Entitlement to service connection for a bilateral eye disorder other than arcus senilis and glaucoma, including retinal defect.


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty for training from January 1979 to March 1979, and on active duty from September 1986 to May 2008.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from December 2008 and January 2009 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

In his April 2010 substantive appeal (VA Form 9), the Veteran requested a Board hearing before a Veterans Law Judge sitting in Washington, D.C.  However, in a written statement submitted in June 2016, he withdrew his request for a Board hearing.  Therefore, the Veteran's request for a Board hearing is withdrawn and the case is ready for appellate review.  See 38 C.F.R. § 20.702(e) (2015).

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The issue of entitlement to service connection for a bilateral eye disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the entire appeal period, the Veteran's seasonal allergies have not been manifested by greater than 50 percent obstruction of nasal passage on both sides or complete obstruction on one side due to his seasonal allergies. 

2.  For the entire appeal period, the Veteran's kidney cyst is asymptomatic, there is no evidence of renal dysfunction, or long-term drug therapy, 1-2 hospitalizations per year, and/or intermittent intensive management. 

3.  At no time during the pendency of the claim does the Veteran have a current diagnosis of hypertension as defined by VA regulations and the record does not contain a recent diagnosis of disability prior to the Veteran's filing of a claim.

4.  At no time during the pendency of the claim does the Veteran have a current diagnosis of a chronic disability associated with a right trigger finger, and the record does not contain a recent diagnosis of disability prior to the Veteran's filing of a claim.

5.  At no time during the pendency of the claim does the Veteran have a current diagnosis of a chronic disability associated with a left trigger finger, and the record does not contain a recent diagnosis of disability prior to the Veteran's filing of a claim.

6.  At no time during the pendency of the claim does the Veteran have a current diagnosis of a right knee disorder, to include degenerative joint disease, and the record does not contain a recent diagnosis of disability prior to the Veteran's filing of a claim. 

7.  At no time during the pendency of the claim does the Veteran have a current diagnosis of a thoracic spine disorder, to include scoliosis, and the record does not contain a recent diagnosis of disability prior to the Veteran's filing of a claim.

8.  At no time during the pendency of the claim does the Veteran have a current diagnosis of a skin disorder, to include dermatitis, and the record does not contain a recent diagnosis of disability prior to the Veteran's filing of a claim.

9.  At no time during the pendency of the claim does the Veteran have a current diagnosis of GERD, and the record does not contain a recent diagnosis of disability prior to the Veteran's filing of a claim.

10.  At no time during the pendency of the claim does the Veteran have a current diagnosis of gastritis/stomach ulcer, and the record does not contain a recent diagnosis of disability prior to the Veteran's filing of a claim.

11.  At no time during the pendency of the claim does the Veteran have a current diagnosis of an enlarged prostate, and the record does not contain a recent diagnosis of disability prior to the Veteran's filing of a claim.

12.  At no time during the pendency of the claim does the Veteran have a current diagnosis of a sinus disorder other than seasonal allergies, and the record does not contain a recent diagnosis of disability prior to the Veteran's filing of a claim.

13.  At no time during the pendency of the claim does the Veteran have a current diagnosis of a chronic disability associated with bilateral cerumen impaction, and the record does not contain a recent diagnosis of disability prior to the Veteran's filing of a claim.

14.  At no time during the pendency of the claim does the Veteran have a current diagnosis of bilateral hearing loss as defined by VA regulations, and the record does not contain a recent diagnosis of disability prior to the Veteran's filing of a claim.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for seasonal allergies are not met.  38 U.S.C.A. §§ 5107, 1155 (West 2014); 38 C.F.R. §§ 3.321; 4.1-4.14, 4.31, 4.97, Diagnostic Code 6522 (2015).

2.  The criteria for an initial compensable rating for a kidney cyst are not met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321; 4.1-4.14, 4.31, 4.115a, Diagnostic Codes 7501, 7533, 7101 (2015).

3.  The criteria for service connection for hypertension are not met. 38 U.S.C.A. 
§§ 1101, 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

4.  The criteria for service connection for right trigger finger are not met. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

5.  The criteria for service connection for left trigger finger are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

6.  The criteria for service connection for a right knee disorder, to include degenerative joint disease, are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

7.  The criteria for service connection for a thoracic spine disorder, to include scoliosis, are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.303 (2015).

8.  The criteria for service connection for a skin disorder, to include dermatitis, are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

9.  The criteria for service connection for GERD are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

10.  The criteria for service connection for gastritis/stomach ulcer are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

11.  The criteria for service connection for enlarged prostate are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

12.  The criteria for service connection for a sinus disorder other than seasonal allergies are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.303 (2015).

13.  The criteria for service connection for bilateral cerumen impaction are not met. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

14.  The criteria for service connection for bilateral hearing loss have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309, 3.385 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Such notice applies to all five elements of a service connection claim, to include 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).	

In the instant case, VA's duty to notify was satisfied by July 2008 and December 2008 letters, sent prior to the issuance of the rating decisions on appeal.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Furthermore, concerning the claims for higher ratings, the claims arise from the initial award of service connection.  In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that in cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490-91; see also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (section 5103(a) notice is no longer required after service-connection is awarded); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. §§§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In the instant case, the Board finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the issues decided herein has been obtained.  The Veteran's service treatment records have been obtained and considered.  He has not identified any additional, outstanding records that have not been requested or obtained.  

The Veteran was also provided VA examinations during the course of the appeal.  The Board notes that, in his April 2010 substantive appeal, he alleged that the examinations conducted in August 2008 and December 2008 were incomplete; however, he did not offer specific evidence that such were incomplete or otherwise inadequate to decide the claims.  Conversely, the Board finds that the examinations are adequate to decide the claims as the examinations are based upon consideration of the Veteran's prior medical history and examinations, describe the alleged disorders in sufficient detail so that the Board's evaluation is a fully informed one, and contain reasoned explanations.  Thus, VA's duty to assist has been met in this regard.

Therefore, based on a review of the record, the Board finds that there is no indication that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied.  Thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Initial Rating Claims

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent  the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations include interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

When the schedule does not provide a zero percent evaluation for in a Diagnostic Code, a zero percent evaluation will be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

Seasonal Allergies

The Veteran seeks an initial compensable rating for his seasonal allergies.  Such disability has been evaluated pursuant to 38 C.F.R. § 4.97, Diagnostic Code 6522, which provides ratings for allergic or vasomotor rhinitis, for the entirety of the appeal period.  Allergic or vasomotor rhinitis without polyps, but with greater than 50-percent obstruction of nasal passage on both sides or complete obstruction on one side, is rated 10 percent disabling.  Allergic or vasomotor rhinitis with polyps is rated 30 percent disabling, which is the maximum rating pursuant to Diagnostic Code 6522.  

At the outset, the Board notes that the Veteran claims entitlement to service connection for a sinus disorder, which is addressed later in this decision.  VA's Schedule for Rating Disabilities considers allergic rhinitis and sinusitis as separate disabilities for rating purposes.  See 38 C.F.R. § 4.97, Diagnostic Codes 6510-14 (sinusitis) and Diagnostic Code 6522 (allergic or vasomotor rhinitis).  If co-existing, separate disability ratings may be assigned for both disorders.  38 C.F.R. § 4.96(a).  However, as further discussed below, service connection is not established for a sinus disorder.  Furthermore, there is no overlap of symptomatology when evaluating rhinitis and sinusitis under VA criteria.  Therefore, the Board finds no impediment to adjudicating the current initial rating claim as it is not inextricably intertwined with the pending service connection claim.  See generally Parker v. Brown, 7 Vet. App. 116 (1994) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated). 

The Board observes that, given the specificity of the criteria used for the evaluation of allergic rhinitis under Diagnostic Code 6522, it is the clinical evidence that is of the most probative value, in terms of credibility and competency, in this case for purposes of evaluating this condition.  Generally, the statements of a layperson are competent evidence with regard to symptoms that are capable of observation through the senses.  See generally Barr v. Nicholson, 21 Vet. App. 303 (2007).  In this case, the rating criteria contemplate a showing of very specific findings (polyps), the nature of which are often identified only by clinical tests, x-ray films, and CT scans.  Accordingly, a lay person, such as the Veteran, lacks the competency to accurately assess the presence or absence of such symptoms, and as such, the Board attaches greater probative weight to the clinical findings of skilled professionals as opposed to lay statements of symptomatology.

On VA examination in August 2008, the Veteran reported seasonal allergies ongoing for 10 years with two episodes lasting up to two weeks every year.  His symptoms consisted of runny nose, watery eyes, and sneezing.  He used Claritin-D to treat the symptoms with good response and no side effects.  During these episodes, he denied being incapacitated.  He also denied interference with breathing through the nose, purulent discharge from the nose, hoarseness of the voice, pain, or crusting.  He did not require antibiotic treatment.  There was no functional impairment.  Examination of the nose revealed no nasal obstruction, no deviated septum, no partial loss of the nose, no partial loss of the ala, no nasal polyps, no scar, and no obvious disfigurement.  There was no rhinitis noted on examination of the nose.  Complete paranasal sinus X-rays revealed prominent nasal tissue, left side of the nose, with otherwise essentially normal appearing paranasal sinuses.  The examiner diagnosed seasonal allergies. 

A June 2015 Sinusitis, Rhinitis and Other Conditions of the Nose, Throat, Larynx and Pharynx Disability Benefits Questionnaire noted no evidence of greater than 50 percent obstruction of the nasal passage on both sides due to rhinitis, complete obstruction on one side due to rhinitis, permanent hypertrophy of the nasal turbinates, deviated nasal septum due to trauma, benign or malignant neoplasm or metastases, nasal polyps, or granulomatous conditions.  No other pertinent physical findings, complications, conditions, signs and/or symptoms related to allergic rhinitis were identified.  Reportedly, the Veteran required continuous medication to treat his condition.  

Accordingly, there is no evidence of record showing the presence of polyps or the degree of nasal obstruction which is required for a compensable rating for the Veteran's service-connected seasonal allergies.  Accordingly, the criteria for an initial compensable evaluation for seasonal allergies are not met.  See 38 C.F.R. 
§ 4.97, Diagnostic Code 6522.  

Kidney Cyst

The Veteran seeks an initial compensable rating for his kidney cyst.

In this regard, the Board notes that the Veteran's service treatment records show that a MRI in November 2006 revealed a cystic lesion of the kidney.  By a rating decision in December 2008, the RO granted service connection for kidney cyst and rated the condition by analogy to a kidney abscess, and assigned a noncompensable rating pursuant to Diagnostic Code 7599-7501, effective June 1, 2008.  

Hyphenated diagnostic codes are used when a rating under one diagnostic code requires the use of an additional diagnostic code to identify the basis for the rating assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.  Diagnostic Code 7599 refers to an unlisted disability of the renal system.  

Diagnostic Code 7501 pertinent to the evaluation of a kidney abscess is in turn evaluated under the rating criteria for urinary tract infections.  38 C.F.R. §§ 4.20, 4.115b, Diagnostic Code 7501.

The criteria for urinary tract infection provide for a 30 percent evaluation for recurrent symptomatic infection requiring drainage/frequent hospitalization (greater than two times/year) and/or requiring continuous intensive management.  When there is long-term drug therapy, 1-2 hospitalizations per year and/or intermittent intensive management, a 10 percent evaluation is warranted.  The criteria for urinary tract infection state that poor renal function will be rated as renal dysfunction.  38 C.F.R. § 4.115a.  

Renal dysfunction that is manifested by albumin and casts with a history of acute nephritis or a noncompensable hypertension rating under Diagnostic Code 7101 warrants a noncompensable rating.  Renal dysfunction that is manifested by constant or recurring albumin with hyaline and granular casts or red blood cells, or transient or slight edema or hypertension at least 10 percent disabling under Diagnostic Code 7101 warrants a 30 percent evaluation.  Renal dysfunction resulting in albuminuria with some edema, or definite decrease in kidney function, or hypertension at least 40 percent disabling under diagnostic code 7101 warrants a 60 percent evaluation.  Renal dysfunction manifested by persistent edema and albuminuria with BUN 40 to 80mg%, or creatinine 4 to 8mg%, or generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion, warrants an 80 percent evaluation.  Finally, renal dysfunction that requires regular dialysis, or precludes more than sedentary activity from one of the following: persistent edema and albuminuria; or BUN more than 80mg%; or creatinine more than 8mg%; or markedly decreased function of kidney or other organ systems, especially cardiovascular, warrants a 100 percent evaluation.  38 C.F.R. § 4.115a.

According to Diagnostic Code 7101 for hypertensive vascular disease (hypertension and isolated systolic hypertension), a 60 percent rating is warranted if the diastolic pressure is predominantly 130 or more, a 40 percent rating is assigned if the diastolic pressure is predominantly 120 or more, a 20 percent rating is warranted when the diastolic pressure is predominantly 110 or more or systolic pressure is predominantly 200 or more, and a 10 percent rating is assigned if the diastolic pressure is predominantly 100 or more or systolic pressure is predominantly 160 or more, or minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  38 C.F.R. § 4.104, Diagnostic Code 7101.

The Board has also considered whether the Veteran's service-connected kidney cyst might be appropriately rated under a different diagnostic code that would afford him a higher disability evaluation.  Diagnostic Code 7533, which refers to cystic diseases of the kidneys, including polycystic disease, uremic medullary cystic disease, medullary sponge kidney, and similar conditions, instructs that disorder should be rated as renal dysfunction.  The Board can identify no more appropriate diagnostic codes and the Veteran has not identified any.  Butts v. Brown, 5 Vet. App. 532 (1993).  

On VA examination in August 2008, the examiner noted a history of an insignificant kidney cyst seen incidentally on a MRI in 2007.  The Veteran related symptoms of voiding four times a day at intervals of every four hours, and once a night at intervals of every six hours.  He reported problems starting urination and the urine flow was described as hesitant.  He denied urinary incontinence, weakness, fatigue, loss of appetite, weight loss, limitation of exertion, recurrent urinary tract infections, or renal, colic or bladder stones with pain and frequent infections.  He did not require any procedures for his genitourinary problem.  There was no hospitalization during the preceding 12 months.  He was not on dialysis.  Comprehensive Metabolic Panel test results were within normal limits.  Pelvic x-ray findings were within normal limits.  Three blood pressure readings were 120/90, 118/86, and 118/86.  The examiner found no evidence of hypertension.  The examiner found that the Veteran's service-connected kidney cyst was not productive of any functional impairment. 

Thereafter, on a June 2015 Kidney Conditions (Nephrology) Disability Benefits Questionnaire, the examiner noted a history of a kidney (renal) cyst identified by a military doctor during active service over 20 years earlier, associated with blood during bowel movement, as well as back and stomach pain.  The Veteran denied any current treatment for the kidneys and did not report taking any continuous medications.  He did not require dialysis.  There was no evidence of treatment for recurrent stone formation in the kidney, ureter, or bladder.  There was no evidence of renal dysfunction.  There were no signs or symptoms due to urolithiasis or a history of recurrent symptomatic urinary tract or kidney infections.  There was no evidence of benign or malignant neoplasm or metastases, or kidney transplant or removal.  The examiner noted no other pertinent physical findings, complications, conditions, signs or symptoms.  Laboratory findings, including BUN and creatinine testing, were not significant for abnormalities.  The three blood pressure readings were 130/100, 130/100, and 130/100.  The examiner determined that the Veteran's kidney condition had no impact on his ability to work.  

After reviewing the evidence, the Board finds that an initial compensable rating is not warranted at any point during the appeal for a kidney cyst.  There have been no objective findings of constant or recurring albumin with hyaline and granular casts or red blood cell to warrant a compensable rating under the regulations for renal dysfunction.  The laboratory findings at the June 2015 VA examination were within normal limits and the examiner specifically noted no renal dysfunction.  Additionally, there are no post-service treatment records pertaining to any findings of renal dysfunction and the examiners have found no functional impairment.  Finally, the evidence fails to show that the service-connected kidney cyst requires long-term drug therapy, 1-2 hospitalizations per year, and/or intermittent intensive management.

As required under the regulations for renal dysfunction, the Board has also determined whether during the period on appeal the Veteran has had hypertension at least 10 percent disabling under Diagnostic Code 7101.  However, as further discussed below, the Board must conclude that, while diastolic pressure blood pressure readings tested at 100 during the June 2015 VA examination, the preponderance of the evidence shows that the Veteran's blood pressure readings have been under 160/100 and more importantly, the evidence does not demonstrate that the Veteran has been diagnosed with hypertension at any time during the period on appeal.  38 C.F.R. § 4.104, Diagnostic Code 7101.  Thus, a compensable rating under the regulations pertaining to renal dysfunction and hypertension is not warranted.

The Board has carefully reviewed and considered the Veteran's statements regarding the severity of his kidney cyst.  The Board acknowledges that the Veteran, in advancing this appeal, believes that the disability on appeal has been more severe than the assigned disability rating reflects.  In this case, however, the competent medical evidence offering detailed specific specialized determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating the pertinent symptoms for the disability on appeal; the medical evidence also largely contemplates the Veteran's descriptions of symptoms.  Significantly, in rating this disability, laboratory tests and blood pressure readings done by a medical professional are necessary to assess the severity.  In sum, the Veteran's lay statements have been considered together with the probative medical evidence clinically evaluating the severity of the pertinent disability symptoms. 

Therefore, the Board finds that the Veteran is not entitled to an initial compensable rating for his kidney cyst.

Other Considerations

The Board has also considered whether staged ratings are appropriate for the Veteran's service-connected seasonal allergies and kidney cyst.  See Fenderson, supra.  However, the Board find that his symptomatology has been stable throughout the appeal period; therefore, assigning staged ratings for such disabilities is not warranted. 

The Board has also considered whether these claims should be referred for consideration for an extra-schedular rating.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
 § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id. 

The symptoms associated with the Veteran's seasonal allergies and kidney cyst, as described above, are not shown to cause any impairment that is not already contemplated by the rating criteria, and the Board finds that the rating criteria reasonably describe his disabilities.  In that regard, the record shows that the manifestations of seasonal allergies are consistent with those contemplated by the applicable schedular criteria, namely respiratory symptoms, breathing difficulties, and required treatment.  Regarding the kidney cyst, the diagnostic criteria provides consideration of the subjective and objective manifestations of the disability; however, such disability was found to be asymptomatic.  

The Board notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.   However, in Yancy v. McDonald, 27 Vet. App. 484 (2016), the Court stated that "[n]othing in Johnson changes the long-standing principle that the issue of whether referral for extra-schedular consideration is warranted must be argued by the claimant or reasonably raised by the record."  Id. at 495.  The Court held that "the Board is required to address whether referral for extra-schedular consideration is warranted for a Veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities."  Id., citing Thun v. Peake, 22 Vet. App. 111, 115 (2008); Robinson v. Nicholson, 21 Vet. App. 545, 552 (2008).  In the instant case, while such issue has not been raised by the Veteran or the record, the Board finds that, even after affording the Veteran the benefit of the doubt, there is no additional impairment that has not been attributed to a specific, rated disability.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology associated with his service-connected seasonal allergies and kidney cyst.  As such, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization. Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Thun, supra; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996). 

In Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009), the Court held that when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a total disability rating based on individual unemployability (TDIU) will be considered "part and parcel" of the claim for benefits for the underlying disability.  In the instant case, the Veteran does not contend, and the evidence does not show, that his seasonal allergies and/or kidney cyst him unemployable.  In fact, the evidence of record, to include VA examination reports, specifically found that such service-connected disabilities had no impact on the Veteran's functioning and/or employability.  Therefore, the Board finds that a claim for TDIU is not raised by the Veteran or reasonably raised by the record and, as such, need not be further addressed.

In adjudicating the Veteran's initial rating claims, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence such claims.  Therefore, the benefit of the doubt doctrine is not applicable in the instant appeal, and his claims must be denied.  38 U.S.C.A. 
§ 5107; 38 C.F.R. §§ 4.3, 4.7.

Service Connection Claims

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

In McClain v. Nicholson, 21 Vet. App. 319, 321 (2007), the Court held that the requirement of the existence of a current disability is satisfied when a Veteran has a disability at the time he files his claim for service connection or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  However, in Romanowsky v. Shinseki, 26 Vet. App. 289 (2013), the Court held that when the record contains a recent diagnosis of disability prior to a Veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as cardiovascular-renal disease, to include hypertension, arthritis, and organic diseases of the nervous system, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability.  

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint. See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

Hypertension

For VA purposes, the term hypertension means that the diastolic blood pressure is predominantly 90 mm. (millimeters of mercury) or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160 mm. or greater with a diastolic blood pressure of less than 90 mm.  Hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1).

The Veteran's service treatment records contain no complaints, history, or findings pertaining to hypertension and, on retirement from service in February 2008, his blood pressure reading was within normal limits.  There is no evidence of a post-service diagnosis of hypertension. 

In this regard, on VA examination in August 2008, the Veteran reported some elevated blood readings a few years earlier.  He denied any current treatment.  The three blood pressure readings were 120/90, 118/86, and 118/86.  The examiner opined that there was no finding of hypertensive heart disease.  An addendum report showed that blood pressure readings in one day were 128/84, 126/82, and 130/82, and the following day they were noted as 120/78, 120/80, and 120/80.  Thereafter, in June 2015 a VA examiner recorded blood pressure readings of 130/100, 130/100, and 130/100.  However, no diagnosis of hypertension was made at any time.

The Board finds that the probative evidence establishes that, despite occasional elevated blood pressure readings, at no time during the pendency of the claim does the Veteran have a current diagnosis of hypertension and the record does not contain a recent diagnosis of disability prior to the Veteran's filing of a claim. 

Therefore, the Veteran does not meet the first prong of service connection as there is no evidence of a current disability.  Although the Veteran reported that he has had elevated blood pressure readings, there is no evidence of a diagnosis of hypertension within the meaning of VA regulations in service or at any time thereafter.  See 38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1).  

As a lay person, the Veteran is competent to report on that which he has personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Moreover, a lay person can speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, the issue of whether the Veteran has hypertension goes beyond the purview of a lay person.  In this regard, he is not competent to provide a medical diagnosis for such an internal physiological process and he has not shown that he possesses any medical training or expertise.  Accordingly, the Veteran is not competent to render an opinion as to diagnosis or etiology in this particular case.

In the absence of a current diagnosis of hypertension at any time pertinent to the pendency of the claim, service connection for hypertension cannot be granted.  In reaching such decision, the Board has considered the applicability of the benefit-of- the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.

Right and Left Trigger Fingers 

The Veteran seeks service connection for right and left trigger fingers.  His service treatment records show that, in 2005, he was treated for right trigger thumb and, in 2007, he was seen for left ring trigger finger.  He complained of pain in the finger joints, catching during extension, and locking in the morning.  The clinician noted similar symptoms in his right thumb that were successfully treated with steroid injections.  Treatment records in 2008 contain a problem list that included trigger finger of the left ring finger.  The Veteran's retirement examination report in February 2008 noted a history of trigger fingers in the right and left hands, which had been treated with steroid injections.  In a Report of Medical History, the Veteran endorsed a history of severe pain in the fingers bilaterally.  

After service, on VA examination in August 2008, the Veteran reported that his right thumb and left ring finger were symptomatic for trigger finger in service.  He denied a history of injury or trauma.  On examination, the Veteran denied any pain or current treatment for the hands.  Imaging studies of the hands revealed no abnormalities.  The examiner opined that, for the Veteran's claimed condition of left ring trigger finger or right thumb trigger finger, there was no diagnosis because there was no pathology to render a diagnosis.  

The Board acknowledges that the Veteran was treated in-service for right thumb trigger finger in 2005 and left ring trigger finger in 2007.  However, there is no evidence of any residuals associated with such treatment and there is no other evidence of record, to include VA or private treatment records, showing that the Veteran has been treated for, or diagnosed with, trigger finger of either hand at any time pertinent to the appeal.  Specifically, at no time during the pendency of the claim does the Veteran have a current diagnosis of a chronic disability associated with right and/or left trigger finger, and the record does not contain a recent diagnosis of disability prior to the Veteran's filing of a claim.

The Veteran is competent to report symptoms of pain in his hands and fingers since service.  However, an underlying current disability has never been identified during the appeal period.  Pain without a diagnosed or identifiable underlying malady or condition, does not constitute a "disability" for which service connection may be granted).  Sanchez-Benitez v. West, 13 Vet App 282 (1999).  While the Veteran is competent to report observable symptoms, he has not specifically identified what residuals of his in-service condition he currently experiences.  There are no other findings of a current underlying right or left finger disability in the record. 

To the extent that the Veteran is asserting that he has a disability related to in-service treatment for right thumb and left ring trigger finger, whether lay evidence is competent and sufficient in a particular case is an issue of fact and lay evidence can be competent and sufficient to establish a diagnosis when (1) a layperson is competent to identify the medical condition (sometimes the layperson will be competent to identify the condition where the condition is simple, for example, a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F.3d at 1376-77.

The Veteran has not reported any contemporaneous diagnosis, nor has a medical professional diagnosed any condition related to his right or left hand fingers.  Thus, the Board finds that there is no competent lay evidence of a current diagnosis related to the Veteran's right or left hand thumb and fingers, and the only competent evidence fails to establish a current disability.  

In the absence of a current diagnosis of right and/or left trigger finger at any time pertinent to the pendency of the claim, service connection for such disorders cannot be granted.  In reaching such decision, the Board has considered the applicability of the benefit-of- the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.

Right Knee Disorder
 
The Veteran seeks service connection for a right knee disorder, to include degenerative joint disease.  His service treatment records show that knee imaging studies in January 2008 were consistent with mild degenerative disease in the bilateral patellofemoral and medial compartments.  The Veteran's retirement examination report in February 2008 noted a history of left knee pain.  In a Report of Medical History, the Veteran endorsed knee trouble.  

After service, on VA examination in August 2008, the Veteran reported onset of right knee problems, including buckling of the knee and giving way, approximately a year earlier.  He denied injury or trauma.  The pain was elicited by physical activity.  It was relieved by over-the-counter the medication.  Physical examination showed no signs of edema, effusion, weakness, tenderness, redness, heat, subluxation, or guarding of movement.  There was also no locking, pain, genu recurvatum, or crepitus.  Right knee range of motion was normal with flexion was to 140 degrees and extension to 0 degrees.  Joint function was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  The anterior and posterior cruciate ligaments stability tests were within normal limits.  The medial and lateral collateral ligaments stability tests were within normal limits.  The medial and lateral meniscus test of the right knee was also normal.  Imaging studies of the right knee revealed no abnormalities.  The examiner found no pathology to support a diagnosis of a right knee disability.  

Although in-service imaging studies noted some degenerative changes in both knees, on VA examination in August 2008 x-rays of the right knee were normal and no right knee disability was diagnosed.  Therefore, the Board finds that, at no time during the pendency of the claim does the Veteran have a current diagnosis of a right knee disorder, to include degenerative joint disease, and the record does not contain a recent diagnosis of disability prior to the Veteran's filing of a claim.  

In this regard, the Board acknowledges that the Veteran has complained of symptoms, including pain, buckling, and giving way, that he attributes to a right knee disability.  However, symptoms alone, without a diagnosed or identifiable underlying malady or condition, do not constitute a disability for which service connection may be granted.  Sanchez-Benitez, supra.  Furthermore, while the Veteran is competent to report symptoms, he is not competent to render a medical diagnosis or an opinion as to the etiology of an orthopedic disability.  Such diagnosis and nexus opinion requires clinical testing and medical knowledge.  Consequently, it is the province of trained health care professionals to enter conclusions that require medical expertise, such as opinions as to diagnosis and causation.  Jones v. Brown, 7 Vet. App. 134, 137 (1994).  

In the absence of a current diagnosis of a right knee disorder at any time pertinent to the pendency of the claim, service connection for such disorder cannot be granted.  In reaching such decision, the Board has considered the applicability of the benefit-of- the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.

Thoracic Spine Disorder

The Veteran seeks service connection for a thoracic spine disorder, to include scoliosis.  The Board notes that service connection has already been established for lumbar strain, evaluated as 40 percent disabling.

The Veteran's service treatment records show that, in a Report of Medical History in 1993, the Veteran endorsed a history of recurrent back pain.  In April 2006, levoconvex curvature of the thoracic spine was noted.  In June 2006 a clinician noted AD COL with chronic mid and lower back pain aggravated by running.  Imaging studies showed scoliosis and mild degenerative changes.  The Veteran was given a physical profile for his back.  January 2007 imaging studies showed herniated discs of the lumbar spine with right sided neural foraminal narrowing, for which the Veteran was given a profile.  Idiopathic acquired levoconvex curvature of the thoracic spine was also noted.  In June 2007, scoliosis of the thoracic spine was reported.  Treatment records in 2008 contain a problem list that included segmental dysfunction of the spine, curvature of spine (acquired idiopathic), herniated disc (L5, S1), and osteoarthritis.  The Veteran's retirement examination report in February 2008 noted a history of chronic low back pain.  In a Report of Medical History, the Veteran endorsed recurrent back pain.  

After service, on VA examination in August 2008, the Veteran denied treatment for the thoracic spine.  Thoracic spine imaging studies showed posterior elevation of the left hemidiaphragm, otherwise normal appearing thoracic spine.  The examiner remarked that, while the diaphragm notation on thoracic spine x-ray was peculiar as there is no diaphragm elevation noted on the chest x-ray, it was not significant and there was no pathology to support a diagnosis of a thoracic spine disorder, including scoliosis.   

In sum, the record reflects that the Veteran's back complaints in service and post-service discharge were associated with his service-connected lumbar strain.  To the extent that imaging studies during service and post-service discharge were significant for thoracic spine findings, no pathology or underlying disability was identified.   

As a lay person, the Veteran is competent to report on that which he has personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Moreover, a lay person can speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, the issue of whether the Veteran has a thoracic spine disorder goes beyond the purview of a lay person.  In this regard, he is not competent to provide a medical diagnosis for such an internal physiological process and he has not shown that he possesses any medical training or expertise.  Accordingly, the Veteran is not competent to render an opinion as to diagnosis or etiology in this particular case.

Therefore, the Board finds that, at no time during the pendency of the claim does the Veteran have a current diagnosis of a thoracic spine disorder, to include scoliosis, and the record does not contain a recent diagnosis of disability prior to the Veteran's filing of a claim.  

In the absence of a current diagnosis of a thoracic spine disorder, to include scoliosis, at any time pertinent to the pendency of the claim, service connection for such disorder cannot be granted.  In reaching such decision, the Board has considered the applicability of the benefit-of- the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.

Skin Disorder 

The Veteran claims entitlement to service connection for a skin disorder, to include dermatitis.  His service treatment records show that the Veteran was treated for skin problems in 1991 and dermatitis in June 2007.  There is no evidence in the service treatment records of any recurrence of the skin disease during service or at the time of the Veteran's discharge.

Post-service, during VA examination in December 2008, the Veteran reported itchy skin for eight years, with no exudation, ulcer formation, shedding or crusting.  Treatment consisted of topical moisturizers.  The examiner noted that examination of the skin revealed that there was no evidence of acne, chloracne, scarring alopecia, alopecia areata, or hyprohidrosis.  There was evidence on examination of mild dry skin, but the examiner found that such was not appreciable to any significant degree and would not be considered pathology.  With more aggressive use of moisturizers, avoiding prolonged hot showers ,and use of a humidifier in winter, the Veteran's complaints of itchiness would go away.  The examiner concluded that, for the claimed condition of dermatitis, there was no pathology to render a diagnosis.

In this case, while the service treatment records show that the Veteran was treated for skin complaints, to include dermatitis, he does not have a diagnosis of a skin disorder at any point pertinent to his claim.  To the extent that the Veteran asserts that he has a current skin disorder, he is competent to report observable symptoms, such as a skin rashes, itchiness, etc.  However, the Board finds the December 2008 examiner's finding that there is no skin pathology upon which to render a diagnosis to be the most probative evidence of record on the question of whether the Veteran has a current skin disorder as he took into account the Veteran's complaints and completed a thorough examination. 

Furthermore, with respect to a specific diagnosis of dermatitis, while the Veteran may be competent to report observable symptoms, he is not competent to diagnose a skin disorder, as this takes expertise beyond mere observation of symptoms.  Rather, it requires medical training to be able to relate those symptoms to a specific skin condition.  The Veteran lacks such expertise, thus, he is not competent to render a diagnosis related to any self-reported skin symptoms.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau, 492 F.3d at 1376-77. 

Therefore, the Board finds that, at no time during the pendency of the claim does the Veteran have a current diagnosis of a skin disorder, to include dermatitis, and the record does not contain a recent diagnosis of disability prior to the Veteran's filing of a claim.  Consequently, service connection is not warranted.  In reaching such decision, the Board has considered the applicability of the benefit-of- the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.

Enlarged Prostate 

The Veteran seeks service connection for an enlarged prostate.  His service treatment records reflect that, on periodic examination in January 1996, and again in 2007, enlarged prostate was noted.  

After service, on VA examination in August 2008, the Veteran reported minimal prostate enlargement noted on a physical examination in 2007.  The Veteran related symptoms of voiding four times a day at intervals of every four hours, and once a night at intervals of every six hours.  He reported problems starting urination and the urine flow was described as hesitant.  He denied urinary incontinence.  He reported no impotence and stated that sexual dysfunction was not caused by any disease or disorder.  Examination of the penis and testicles was normal.  The examiner determined that the examination did not support a diagnosis of enlarged prostate because there was no pathology to render a diagnosis. 

As a lay person, the Veteran is competent to report on that which he has personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Moreover, a lay person can speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, the issue of whether the Veteran has a disability manifested by an enlarged prostate goes beyond the purview of a lay person.  In this regard, he is not competent to provide a medical diagnosis for such an internal physiological process and he has not shown that he possesses any medical training or expertise.  Accordingly, the Veteran is not competent to render an opinion as to diagnosis or etiology in this particular case.

Therefore, the Board finds that, at no time during the pendency of the claim does the Veteran have a current diagnosis of an enlarged prostate, and the record does not contain a recent diagnosis of disability prior to the Veteran's filing of a claim.  

In the absence of a current diagnosis of an enlarged prostate at any time pertinent to the pendency of the claim, service connection for such disorder cannot be granted.  In reaching such decision, the Board has considered the applicability of the benefit-of- the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.

GERD & Gastritis/Stomach Ulcer

The Veteran seeks service connection for GERD and gastritis/stomach ulcer.  His service treatment records show that, in a Report of Medical History in 1993, the Veteran endorsed a history of stomach trouble.  A clinical treatment record an assessment of GERD in 1994.  In 1998 and 1999, the Veteran was treated for H. pylori.  An October 2004 clinical assessment included rectal bleeding and gastritis. The Veteran's retirement examination report in February 2008 noted a history of treatment for stomach ulcer, with no current problems.  In a Report of Medical History the Veteran endorsed stomach, liver, intestinal trouble or ulcer.  

After service, on VA examination in August 2008, the examiner noted a history of ulcer in 1999 and gastritis, as well as rare heartburn since 2004 due to hiatal hernia.  He denied dysphagia, epigastric pain, scapular pain, arm pain, hematemesis, passing of black tarry stools, reflux and regurgitation of stomach contents, stomach pain, constipation, hypoglycemic reaction, abdominal distention, diarrhea, nausea, or vomiting.  He was not under any treatment for a the claimed conditions.  An upper GI series revealed no evidence of reflux, hiatal hernia, or ulcers.  The examiner did not offer a diagnosis because there was no pathology to render a diagnosis, including anemia or findings of malnutrition.  

As a lay person, the Veteran is competent to report on that which he has personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Moreover, a lay person can speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, the issue of whether the Veteran has GERD, gastritis, and/or stomach ulcer goes beyond the purview of a lay person.  In this regard, he is not competent to provide a medical diagnosis for such an internal physiological process and he has not shown that he possesses any medical training or expertise.  Accordingly, the Veteran is not competent to render an opinion as to diagnosis or etiology in this particular case.

Therefore, the Board finds that, at no time during the pendency of the claim does the Veteran have a current diagnosis of GERD, gastritis, and/or a stomach ulcer, and the record does not contain a recent diagnosis of disability prior to the Veteran's filing of a claim.  

In the absence of a current diagnosis of GERD, gastritis, and/or a stomach ulcer at any time pertinent to the pendency of the claim, service connection for such disorders cannot be granted.  In reaching such decision, the Board has considered the applicability of the benefit-of- the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.

Sinus Disorder

The Veteran seeks service connection for a sinus disorder.  As noted previously, he is currently service-connected for seasonal allergies, evaluated as noncompensably disabling.

The Veteran's service treatment records show that, in 2005, he was seen for sinus problems.  

After service, on VA examination in August 2008, examination of the nose revealed no sinusitis.  A complete paranasal sinus series revealed prominent nasal tissue on the left side of the nose, which was of no known significance, otherwise essentially normal appearing paranasal sinuses.  The examiner concluded that a sinus condition could not be diagnosed because there was no pathology to render a diagnosis.  A June 2015 Sinusitis, Rhinitis and Other Conditions of the Nose, Throat, Larynx and Pharynx Disability Benefits Questionnaire found no evidence of sinusitis or a sinus disorder other than allergic rhinitis, for which the Veteran is already service-connected.  

As a lay person, the Veteran is competent to report on that which he has personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Moreover, a lay person can speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, the issue of whether the Veteran has a sinus disorder other than seasonal allergies, rated pursuant to allergic rhinitis, goes beyond the purview of a lay person.  In this regard, he is not competent to provide a medical diagnosis for such an internal physiological process and he has not shown that he possesses any medical training or expertise.  Accordingly, the Veteran is not competent to render an opinion as to diagnosis or etiology in this particular case.

Therefore, the Board finds that, at no time during the pendency of the claim does the Veteran have a current diagnosis of a sinus disorder other than seasonal allergies, and the record does not contain a recent diagnosis of disability prior to the Veteran's filing of a claim.  

In the absence of a current diagnosis of a sinus disorder other than seasonal allergies, at any time pertinent to the pendency of the claim, service connection for such disorder cannot be granted.  In reaching such decision, the Board has considered the applicability of the benefit-of- the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.

Bilateral Cerumen Impaction

The Veteran seeks service connection for bilateral cerumen impaction.   His service treatment records note bilateral cerumen impaction starting in 1996.  

After service, on VA examination in August 2008 the Veteran reported that the condition existed for 5 years and wax was last removed in January 2008.  It was not due to injury or trauma.  He denied symptoms of dizziness, vertigo, balance problem, discharge, or pain.  Auricle examination of the left and right sides was within normal limits.  External ear examination was also within normal limits bilaterally.  Tympanic membrane examination and mastoid examination were within normal limits, bilaterally.  There was no ear disease or active infection present on the right or the left ear.  The examiner determined that there was no pathology present to support a diagnosis associated with the claimed bilateral cerumen impaction.  

As a lay person, the Veteran is competent to report on that which he has personal knowledge, to include experiencing ear wax.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Moreover, a lay person can speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, the issue of whether the Veteran has a disability manifested by bilateral cerumen impaction goes beyond the purview of a lay person.  In this regard, he is not competent to provide a medical diagnosis for such an internal physiological process and he has not shown that he possesses any medical training or expertise.  Accordingly, the Veteran is not competent to render an opinion as to diagnosis or etiology in this particular case.

Therefore, the Board finds that, at no time during the pendency of the claim does the Veteran have a current diagnosis of a disability manifested by bilateral cerumen impaction, and the record does not contain a recent diagnosis of disability prior to the Veteran's filing of a claim.  

In the absence of a current diagnosis of a disability manifested by bilateral cerumen impaction at any time pertinent to the pendency of the claim, service connection for such disorder cannot be granted.  In reaching such decision, the Board has considered the applicability of the benefit-of- the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.

Bilateral Hearing Loss

The Veteran claims entitlement to service connection for bilateral hearing loss.  For the purposes of applying the laws administered by VA, impaired hearing will be construed to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels or greater; or, when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000 or 4000 Hz are 26 decibels or greater; or, when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. §  3.385.

The requirements of section 3.385 need only be met for the purposes of showing a current "disability" for service connection purposes.  The purpose of section 3.385 is to establish guidelines for determining when a hearing "disability" is present so that service connection may be granted.  It does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service or where hearing loss was shown in service but not to the disabling degree depicted in section 3.385.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993). 

The Veteran's service treatment records include numerous audiograms during service that demonstrate hearing acuity which meet VA's definition of a hearing loss disability, including in January 1996 and October 2004.  However, subsequent audiograms from August 1999, January 2008 and February 2008 record improved hearing acuity, the Board must conclude that the 1996 and 2004 audiograms either represent temporary threshold shifts or inaccurate findings.  Regardless, such audiogram was conducted many years before the appeal period, and a preponderance of the evidence of record demonstrates that the Veteran's hearing acuity did not meet VA's definition of bilateral hearing loss at any point pertinent to his June 2008 claim.

In this regard, at no time during the pendency of the claim does the Veteran have a current diagnosis of bilateral hearing loss as defined by VA regulations, and the record does not contain a recent diagnosis of disability prior to the Veteran's filing of a claim.  Specifically, on VA audio examination in August 2008, his the puretone thresholds in decibels at the tested frequencies of 500, 1000, 2000, 3000, and 4000 Hz in the right ear were 15, 15, 15, 10 and 10; and in the left ear were 15, 15, 15, 15, and 15.  Speech recognition performed with the Maryland CNC word list was 100 percent bilaterally. 

The Veteran is competent to report his subjectively experienced difficulty hearing.  However, because hearing loss of a disabling level for VA purposes is not a simple condition which can be diagnosed by a lay person, and instead requires the performance and interpretation of audiological testing necessary to establish a diagnosis of bilateral hearing loss consistent with VA regulations, the Veteran is not competent to provide such a diagnosis.  See Jandreau, supra. 

In the absence of a current diagnosis of bilateral hearing loss as defined by VA regulations at any time pertinent to the pendency of the claim, service connection for such disorder cannot be granted.  In reaching such decision, the Board has considered the applicability of the benefit-of- the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.

	
ORDER

An initial compensable rating for seasonal allergies is denied.

An initial compensable rating for a kidney cyst is denied.

Service connection for hypertension is denied.  

Service connection for right trigger finger is denied.   

Service connection for left trigger finger is denied.  

Service connection for a right knee disorder, to include degenerative joint disease, is denied.  

Service connection for thoracic spine disorder, to include scoliosis, is denied.  

Service connection for a skin disorder, to include dermatitis, is denied.

Service connection for GERD is denied.  

Service connection for gastritis/stomach ulcer is denied.  

Service connection for an enlarged prostate is denied.  

Service connection for sinus disorder other than seasonal allergies is denied.   

Service connection for bilateral cerumen impaction is denied.  

Service connection for bilateral hearing loss is denied.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In this regard, the Veteran claims entitlement to service connection for a bilateral eye disorder other than arcus senilis and glaucoma, including retinal defect.  He is already service-connected for arcus senilis and glaucoma, evaluated as 20 percent disabling. 

The Veteran's service treatment records recorded a clinical assessment of macular retinal hyperplasia spot sup arcade in December 2006.  Treatment records in 2008 contain a problem list that included refractive error, including hypermetropia, astigmatism, and presbyopia, as well as retinal defects without detachment, corneal degeneration, arcus senilis, and pre-glaucoma open angle with borderline findings.  

On VA eye examination in August 2008, the examiner noted a history of glaucoma having onset approximately a year earlier and treated with ophthalmic solution.  Examination revealed refractive error.  The pupils were round, equal, and reactive, and extraocular movements were full.  The examiner diagnosed bilateral visual field defect, arcus senilis, glaucoma, and color vision defect.  The examiner noted no pathology to render a diagnosis of retinal defect.  However, the examiner did not  provide an opinion as to whether examination findings, including visual field defect and color vision defect, had onset in service or are otherwise related to any aspect of the Veteran's service.  It is also unclear whether these findings constitute additional disability separate from the service-connected arcus senilis and glaucoma.  Therefore, a remand is necessary to obtain an addendum medical opinion that addresses and discusses the etiology of the diagnoses identified on the August 2008 VA eye examination report.

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the VA examiner who conducted the Veteran's August 2008 eye examination.  The claims file and a copy of this Remand must be made available to the examiner.  The examiner shall note in the examination report that the claims folder and the Remand have been reviewed.  If the August 2008 VA examiner is not available, the claims file should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

Following a review of the record, the examiner is asked to provide the following opinions:

(A)  Do the Veteran's visual field defect and/or color vision defect constitute a disability or disabilities separate and distinct from his already service-connected arcus senilis and glaucoma?

(B)  If so, the examiner should state whether such conditions constitute a congenital or developmental defect or a disease (per VAOPGCPREC 82-90, in general, a congenital abnormality that is subject to improvement or deterioration is considered a disease).

(i)  If the Veteran's diagnosed defective visual field and/or color vision defect are considered a defect, was there additional disability due to disease or injury superimposed upon such defect during service?  If so, please identify the additional disability.  

(ii)  If the examiner finds that the Veteran's diagnosed defective visual field and color vision defect are a disease, was it aggravated beyond the natural progression during his military service?  Aggravation indicates a permanent worsening of the underlying condition as compared to a temporary increase in symptoms.   

(C)  If such conditions are not considered to be congenital or developmental defects or diseases, is it at least as likely as not (50 percent or greater probability) that  such had their onset in service or are otherwise related to any aspect of the Veteran's service?

A complete rationale must be provided for all opinions rendered.

2.  After completing the above action, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


